

	

		II

		Calendar No. 152

		109th CONGRESS

		1st Session

		S. 864

		[Report No. 109–98]

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Inhofe (for himself

			 and Mr. Voinovich) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			July 1, 2005

			Reported by Mr. Inhofe,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To amend the Atomic Energy Act of 1954 to

		  modify provisions relating to nuclear safety and security, and for other

		  purposes.

	

	

		1.Short title

			This Act may be cited as the

			 Nuclear Safety and Security Act of

			 2005.

			2.Definition of

			 CommissionIn this Act, the

			 term Commission means the Nuclear Regulatory Commission.

		3.General

			 provisions

			Section 161 of the Atomic Energy Act of

			 1954 (42 U.S.C. 2201) is amended—

				(1)by striking “Sec. 161” and all that follows

			 through “authorized to—” and inserting the following:

					

						161.General

				provisions

						;

				(2)in each of subsections a., b., c., d., e.,

			 f., h., i., j., m., n., o., p., s., t., v., and w., by inserting In

			 carrying out the duties of the Commission, the Commission may after the

			 subsection designation;

				(3)in subsection u., by striking “(1) enter

			 into” and inserting “In carrying out the duties of the Commission, the

			 Commission may—

					

						(1)enter

				into

						;

				(4)in subsection x., by striking

			 Establish and inserting In carrying out the duties of the

			 Commission, the Commission may establish;

				(5)in each of subsections a., b., c., d., e.,

			 f., h., j., m., n., s., and v., by striking the semicolon at the end and

			 inserting a period;

				(6)in subsection o., by striking ;

			 and at the end and inserting a period;

				(7)in subsection t., by striking the semicolon

			 at the end; and

				(8)by indenting each subdivision

			 appropriately.

				4.Use of firearms by

			 security personnelThe Atomic

			 Energy Act of 1954 is amended by inserting after section 161 (42 U.S.C. 2201)

			 the following:

			

				161A.Use of firearms by

				security personnel

					(a)DefinitionsIn this section, the terms

				handgun, rifle, shotgun,

				firearm, ammunition, machinegun,

				short-barreled shotgun, and short-barreled rifle

				have the meanings given the terms in section 921(a) of title 18, United States

				Code.

					(b)AuthorizationNotwithstanding subsections (a)(4), (a)(5),

				(b)(2), (b)(4), and (o) of section 922 of title 18, United States Code, section

				925(d)(3) of title 18, United States Code, section 5844 of the Internal Revenue

				Code of 1986, and any law (including regulations) of a State or a political

				subdivision of a State that prohibits the transfer, receipt, possession,

				transportation, importation, or use of a handgun, a rifle, a shotgun, a

				short-barreled shotgun, a short-barreled rifle, a machinegun, a semiautomatic

				assault weapon, ammunition for any such gun or weapon, or a large capacity

				ammunition feeding device, in carrying out the duties of the Commission, the

				Commission may authorize the security personnel of any licensee or certificate

				holder of the Commission (including an employee of a contractor of such a

				licensee or certificate holder) to transfer, receive, possess, transport,

				import, and use 1 or more such guns, weapons, ammunition, or devices, if the

				Commission determines that—

						(1)the authorization is necessary to the

				discharge of the official duties of the security personnel; and

						(2)the security personnel—

							(A)are not otherwise prohibited from

				possessing or receiving a firearm under Federal or State laws relating to

				possession of firearms by a certain category of persons;

							(B)have successfully completed any requirement

				under this section for training in the use of firearms and tactical

				maneuvers;

							(C)are engaged in the protection of—

								(i)a facility owned or operated by a licensee

				or certificate holder of the Commission that is designated by the Commission;

				or

								(ii)radioactive material or other property

				owned or possessed by a licensee or certificate holder of the Commission, or

				that is being transported to or from a facility owned or operated by such a

				licensee or certificate holder, and that has been determined by the Commission

				to be of significance to the common defense and security or public health and

				safety; and

								(D)are discharging the official duties of the

				security personnel in transferring, receiving, possessing, transporting, or

				importing the weapons, ammunition, or devices.

							(c)Background

				checksA person that

				receives, possesses, transports, imports, or uses a weapon, ammunition, or a

				device under subsection (b) shall be subject to a background check by the

				Attorney General, based on fingerprints and including a background check under

				section 103(b) of the Brady Handgun Violence Prevention Act (Public Law

				103–159; 18 U.S.C. 922 note) to determine whether the person is prohibited from

				possessing or receiving a firearm under Federal or State law.

					(d)Effective

				dateThis section takes

				effect on the date on which regulations are promulgated by the Commission, with

				the approval of the Attorney General, to carry out this

				section.

					

		5.Fingerprinting and

			 criminal history record checks

			Section 149 of the Atomic Energy Act of

			 1954 (42 U.S.C. 2169) is amended—

				(1)in subsection a.—

					(A)by striking a. The Nuclear

			 and all that follows through section 147. and inserting the

			 following:

						

							a.(1)(A)(i)The Commission shall require each

				individual or entity described in clause (ii) to fingerprint each individual

				described in subparagraph (B) before the individual described in subparagraph

				(B) is permitted access under subparagraph (B).

										(ii)The individuals and entities referred to in

				clause (i) are individuals and entities that, on or before the date on which an

				individual is permitted access under subparagraph (B)—

											(I)are licensed or certified to engage in an

				activity subject to regulation by the Commission;

											(II)have filed an application for a license or

				certificate to engage in an activity subject to regulation by the Commission;

				or

											(III)have notified the Commission in writing of

				an intent to file an application for licensing, certification, permitting, or

				approval of a product or activity subject to regulation by the

				Commission.

											(B)The Commission shall require to be

				fingerprinted any individual who—

										(i)is permitted unescorted access to—

											(I)a utilization facility; or

											(II)radioactive material or other property

				subject to regulation by the Commission that the Commission determines to be of

				such significance to the public health and safety or the common defense and

				security as to warrant fingerprinting and background checks; or

											(ii)is permitted access to safeguards

				information under section

				147.

										;

					(B)by striking All fingerprints

			 obtained by a licensee or applicant as required in the preceding

			 sentence and inserting the following:

						

							(2)All fingerprints obtained by an individual

				or entity as required in paragraph

				(1)

							;

					(C)by striking The costs of any

			 identification and records check conducted pursuant to the preceding sentence

			 shall be paid by the licensee or applicant. and inserting the

			 following:

						

							(3)The costs of an identification or records

				check under paragraph (2) shall be paid by the individual or entity required to

				conduct the fingerprinting under paragraph

				(1)(A).

							;

				and

					(D)by striking Notwithstanding any

			 other provision of law, the Attorney General may provide all the results of the

			 search to the Commission, and, in accordance with regulations prescribed under

			 this section, the Commission may provide such results to licensee or applicant

			 submitting such fingerprints. and inserting the following:

						

							(4)Notwithstanding any other provision of

				law—

								(A)the Attorney General may provide any result

				of an identification or records check under paragraph (2) to the Commission;

				and

								(B)the Commission, in accordance with

				regulations prescribed under this section, may provide the results to the

				individual or entity required to conduct the fingerprinting under paragraph

				(1)(A).

								;

					(2)in subsection c.—

					(A)by striking , subject to public

			 notice and comment, regulations— and inserting

			 requirements—; and

					(B)in paragraph (2)(B), by striking

			 “unescorted access to the facility of a licensee or applicant” and inserting

			 unescorted access to a utilization facility, radioactive material, or

			 other property described in subsection a.(1)(B);

					(3)by redesignating subsection d. as

			 subsection e.; and

				(4)by inserting after subsection c. the

			 following:

					

						d.The Commission may require a person or

				individual to conduct fingerprinting under subsection a.(1) by authorizing or

				requiring the use of any alternative biometric method for identification that

				has been approved by—

							(1)the Attorney General; and

							(2)the Commission, by

				regulation.

							.

				6.Unauthorized

			 introduction of dangerous weapons

			Section 229 of the Atomic Energy Act of

			 1954 (42 U.S.C. 2278a) is amended—

				(1)by striking Sec. 229, Trespass Upon Commission

			 Installations.— and inserting the following:

					

						229.Trespass on

				Commission

				installations

						;

				(2)by adjusting the indentations of

			 subsections a., b., and c. so as to reflect proper subsection indentations;

			 and

				(3)in subsection a.—

					(A)in the first sentence, by striking

			 a. The and inserting the following:

						

							a.(1)The

								;

					(B)in the second sentence, by striking

			 Every and inserting the following:

						

							(2)Every

							;

				and

					(C)in paragraph (1) (as designated by

			 subparagraph (A))—

						(i)by striking or in the

			 custody and inserting in the custody; and

						(ii)by inserting , or subject to the

			 licensing authority of the Commission or certification by the Commission under

			 this Act or any other Act before the period.

						7.Sabotage of nuclear

			 facilities, fuel, or designated material

			(a)In

			 generalSection 236a. of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2284(a)) is amended—

				(1)in paragraph (2), by striking

			 storage facility and inserting treatment, storage, or

			 disposal facility;

				(2)in paragraph (3)—

					(A)by striking such a utilization

			 facility and inserting a utilization facility licensed under

			 this Act; and

					(B)by striking or at the

			 end;

					(3)in paragraph (4)—

					(A)by striking facility

			 licensed and inserting , uranium conversion, or nuclear fuel

			 fabrication facility licensed or certified; and

					(B)by striking the comma at the end and

			 inserting a semicolon; and

					(4)by inserting after paragraph (4) the

			 following:

					

						(5)any production, utilization, waste storage,

				waste treatment, waste disposal, uranium enrichment, uranium conversion, or

				nuclear fuel fabrication facility subject to licensing or certification under

				this Act during construction of the facility, if the destruction or damage

				caused or attempted to be caused could adversely affect public health and

				safety during the operation of the facility;

						(6)any primary facility or backup facility

				from which a radiological emergency preparedness alert and warning system is

				activated; or

						(7)any radioactive material or other property

				subject to regulation by the Commission that, before the date of the offense,

				the Commission determines, by order or regulation published in the Federal

				Register, is of significance to the public health and safety or to common

				defense and

				security;

						.

				(b)Conforming

			 amendmentSection 236 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2284) is amended by striking

			 intentionally and willfully each place it appears and inserting

			 knowingly.

			1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Nuclear Security Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

			

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Definition of Commission.

					TITLE I—Nuclear Safety and Security

					Sec. 101. General provisions.

					Sec. 102. Use of firearms by security personnel.

					Sec. 103. Fingerprinting and criminal history record

				checks.

					Sec. 104. Security evaluations; design basis threat

				rulemaking.

					Sec. 105. Unauthorized introduction of dangerous

				weapons.

					Sec. 106. Sabotage of nuclear facilities, fuel, or designated

				material.

					Sec. 107. Whistleblower protection.

					Sec. 108. Office of Nuclear Security and Incident

				Response.

					Sec. 109. Spent fuel rods and segments.

					TITLE II—Dirty Bomb Prevention

					Sec. 201. Radiation source protection.

					Sec. 202. Treatment of accelerator-produced and other

				radioactive material as byproduct material.

				

			2.Definition of

			 CommissionIn this Act, the

			 term Commission means the Nuclear Regulatory Commission.

		INuclear Safety and

			 Security

			101.General

			 provisions

				Section 161 of the Atomic Energy Act of

			 1954 (42 U.S.C. 2201) is amended—

					(1)by striking “Sec. 161” and all that follows

			 through “authorized to—” and inserting the following:

						

							161.General

				provisions

							;

					(2)in each of subsections a., b., c., d., e.,

			 f., h., i., j., m., n., o., p., s., t., v., and w., by inserting In

			 carrying out the duties of the Commission, the Commission may after the

			 subsection designation;

					(3)in subsection u., by striking “(1) enter

			 into” and inserting “In carrying out the duties of the Commission, the

			 Commission may—

						

							(1)enter

				into

							;

					(4)in subsection x., by striking

			 Establish and inserting In carrying out the duties of the

			 Commission, the Commission may establish;

					(5)in each of subsections a., b., c., d., e.,

			 f., h., j., m., n., s., and v., by striking the semicolon at the end and

			 inserting a period;

					(6)in subsection o., by striking ;

			 and at the end and inserting a period;

					(7)in subsection t., by striking the semicolon

			 at the end; and

					(8)by indenting each subdivision

			 appropriately.

					102.Use of firearms by

			 security personnelThe Atomic

			 Energy Act of 1954 is amended by inserting after section 161 (42 U.S.C. 2201)

			 the following:

				

					161A.Use of firearms by

				security personnel

						a.DefinitionsIn this section, the terms

				handgun, rifle, shotgun,

				firearm, ammunition, machinegun,

				short-barreled shotgun, and short-barreled rifle

				have the meanings given the terms in section 921(a) of title 18, United States

				Code.

						b.AuthorizationNotwithstanding subsections (a)(4), (a)(5),

				(b)(2), (b)(4), and (o) of section 922 of title 18, United States Code, section

				925(d)(3) of title 18, United States Code, section 5844 of the Internal Revenue

				Code of 1986, and any law (including regulations) of a State or a political

				subdivision of a State that prohibits the transfer, receipt, possession,

				transportation, importation, or use of a handgun, a rifle, a shotgun, a

				short-barreled shotgun, a short-barreled rifle, a machinegun, a semiautomatic

				assault weapon, ammunition for any such gun or weapon, or a large capacity

				ammunition feeding device, in carrying out the duties of the Commission, the

				Commission may authorize the security personnel of any licensee or certificate

				holder of the Commission (including an employee of a contractor of such a

				licensee or certificate holder) to transfer, receive, possess, transport,

				import, and use 1 or more such guns, weapons, ammunition, or devices, if the

				Commission determines that—

							(1)the authorization is necessary to the

				discharge of the official duties of the security personnel; and

							(2)the security personnel—

								(A)are not otherwise prohibited from

				possessing or receiving a firearm under Federal or State laws relating to

				possession of firearms by a certain category of persons;

								(B)have successfully completed any requirement

				under this section for training in the use of firearms and tactical

				maneuvers;

								(C)are engaged in the protection of—

									(i)a facility owned or operated by a licensee

				or certificate holder of the Commission that is designated by the Commission;

				or

									(ii)radioactive material or other property

				owned or possessed by a licensee or certificate holder of the Commission, or

				that is being transported to or from a facility owned or operated by such a

				licensee or certificate holder, and that has been determined by the Commission

				to be of significance to the common defense and security or public health and

				safety; and

									(D)are discharging the official duties of the

				security personnel in transferring, receiving, possessing, transporting, or

				importing the weapons, ammunition, or devices.

								c.Background

				checksA person that

				receives, possesses, transports, imports, or uses a weapon, ammunition, or a

				device under subsection (b) shall be subject to a background check by the

				Attorney General, based on fingerprints and including a background check under

				section 103(b) of the Brady Handgun Violence Prevention Act (Public Law

				103–159; 18 U.S.C. 922 note) to determine whether the person is prohibited from

				possessing or receiving a firearm under Federal or State law.

						d.Effective

				dateThis section takes

				effect on the date on which guidelines are issued by the Commission, with the

				approval of the Attorney General, to carry out this

				section.

						

			103.Fingerprinting and

			 criminal history record checks

				Section 149 of the Atomic Energy Act of

			 1954 (42 U.S.C. 2169) is amended—

					(1)in subsection a.—

						(A)by striking a. The Nuclear

			 and all that follows through section 147. and inserting the

			 following:

							

								a.(1)(A)(i)The Commission shall require each

				individual or entity described in clause (ii) to fingerprint each individual

				described in subparagraph (B) before the individual described in subparagraph

				(B) is permitted access under subparagraph (B).

											(ii)The individuals and entities referred to in

				clause (i) are individuals and entities that, on or before the date on which an

				individual is permitted access under subparagraph (B)—

												(I)are licensed or certified to engage in an

				activity subject to regulation by the Commission;

												(II)have filed an application for a license or

				certificate to engage in an activity subject to regulation by the Commission;

				or

												(III)have notified the Commission in writing of

				an intent to file an application for licensing, certification, permitting, or

				approval of a product or activity subject to regulation by the

				Commission.

												(B)The Commission shall require to be

				fingerprinted any individual who—

											(i)is permitted unescorted access to—

												(I)a utilization facility; or

												(II)radioactive material or other property

				subject to regulation by the Commission that the Commission determines to be of

				such significance to the public health and safety or the common defense and

				security as to warrant fingerprinting and background checks; or

												(ii)is permitted access to safeguards

				information under section

				147.

											;

						(B)by striking All fingerprints

			 obtained by a licensee or applicant as required in the preceding

			 sentence and inserting the following:

							

								(2)All fingerprints obtained by an individual

				or entity as required in paragraph

				(1)

								;

						(C)by striking The costs of any

			 identification and records check conducted pursuant to the preceding sentence

			 shall be paid by the licensee or applicant. and inserting the

			 following:

							

								(3)The costs of an identification or records

				check under paragraph (2) shall be paid by the individual or entity required to

				conduct the fingerprinting under paragraph

				(1)(A).

								;

				and

						(D)by striking Notwithstanding any

			 other provision of law, the Attorney General may provide all the results of the

			 search to the Commission, and, in accordance with regulations prescribed under

			 this section, the Commission may provide such results to licensee or applicant

			 submitting such fingerprints. and inserting the following:

							

								(4)Notwithstanding any other provision of

				law—

									(A)the Attorney General may provide any result

				of an identification or records check under paragraph (2) to the Commission;

				and

									(B)the Commission, in accordance with

				regulations prescribed under this section, may provide the results to the

				individual or entity required to conduct the fingerprinting under paragraph

				(1)(A).

									;

						(2)in subsection c.—

						(A)by striking , subject to public

			 notice and comment, regulations— and inserting

			 requirements—; and

						(B)in paragraph (2)(B), by striking

			 “unescorted access to the facility of a licensee or applicant” and inserting

			 unescorted access to a utilization facility, radioactive material, or

			 other property described in subsection a.(1)(B);

						(3)by redesignating subsection d. as

			 subsection e.; and

					(4)by inserting after subsection c. the

			 following:

						

							d.The Commission may require a person or

				individual to conduct fingerprinting under subsection a.(1) by authorizing or

				requiring the use of any alternative biometric method for identification that

				has been approved by—

								(1)the Attorney General; and

								(2)the Commission, by

				regulation.

								.

					104.Security evaluations;

			 design basis threat rulemaking

				(a)In

			 generalChapter 14 of the Atomic

			 Energy Act of 1954 (42 U.S.C. 2201 et seq.) is amended by adding at

			 the end the following:

					

						170C.Security

				evaluations

							a.Security response

				evaluationsNot less often than once every 3 years, the

				Commission shall conduct security evaluations at each licensed facility that is

				part of a class of licensed facilities, as the Commission considers to be

				appropriate to assess the ability of a private security force of a licensed

				facility to defend against any applicable design basis threat.

							b.Force-on-Force

				exercises(1)The security

				evaluations shall include force-on-force exercises.

								(2)The

				force-on-force exercises shall, to the maximum extent practicable, simulate

				security threats in accordance with any design basis threat applicable to a

				facility.

								(3)In

				conducting a security evaluation, the Commission shall mitigate any potential

				conflict of interest that could influence the results of a force-on-force

				exercise, as the Commission determines to be necessary and appropriate.

								c.Action by

				licenseesThe Commission shall ensure that an affected licensee

				corrects any defect in performance identified by the Commission in a security

				response evaluation.

							d.Facilities under

				heightened threat levelsThe Commission may suspend a security

				evaluation under this section if the Commission determines that the evaluation

				would compromise security at a nuclear facility under a heightened threat

				level.

							e.ReportNot

				less often than once each year, the Commission shall submit to the Committee on

				Environment and Public Works of the Senate and the Committee on Energy and

				Commerce of the House of Representatives a report, in classified form and

				unclassified form, that describes the results of each security response

				evaluation conducted and any relevant corrective action taken by a licensee

				during the previous year.

							170D.Design basis threat

				rulemakingThe Commission

				shall—

							(1)not later than 90 days after the date of

				enactment of this section, initiate a rulemaking proceeding, to be completed

				not later than 18 months after that date, to revise the design basis threats of

				the Commission; or

							(2)not later than 18 months after the date of

				enactment of this section, complete any ongoing rulemaking to revise the design

				basis

				threats.

							.

				(b)Conforming

			 amendmentThe table of sections of the

			 Atomic Energy Act of 1954 is amended

			 by adding at the end of the items relating to chapter 14 the following:

					

						

							Sec. 170B. Uranium supply.

							Sec. 170C. Security

				evaluations.

							Sec. 170D. Design basis threat

				rulemaking.

						

						.

				105.Unauthorized

			 introduction of dangerous weapons

				Section 229 of the Atomic Energy Act of

			 1954 (42 U.S.C. 2278a) is amended—

					(1)by striking Sec. 229, Trespass Upon Commission

			 Installations.— and inserting the following:

						

							229.Trespass on

				Commission

				installations

							;

					(2)by adjusting the indentations of

			 subsections a., b., and c. so as to reflect proper subsection indentations;

			 and

					(3)in subsection a.—

						(A)in the first sentence, by striking

			 a. The and inserting the following:

							

								a.(1)The

									;

						(B)in the second sentence, by striking

			 Every and inserting the following:

							

								(2)Every

								;

				and

						(C)in paragraph (1) (as designated by

			 subparagraph (A))—

							(i)by striking or in the

			 custody and inserting in the custody; and

							(ii)by inserting , or subject to the

			 licensing authority of the Commission or certification by the Commission under

			 this Act or any other Act before the period.

							106.Sabotage of nuclear

			 facilities, fuel, or designated material

				(a)In

			 generalSection 236a. of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2284(a)) is amended—

					(1)in paragraph (2), by striking

			 storage facility and inserting treatment, storage, or

			 disposal facility;

					(2)in paragraph (3)—

						(A)by striking such a utilization

			 facility and inserting a utilization facility licensed under

			 this Act; and

						(B)by striking or at the

			 end;

						(3)in paragraph (4)—

						(A)by striking facility

			 licensed and inserting , uranium conversion, or nuclear fuel

			 fabrication facility licensed or certified; and

						(B)by striking the comma at the end and

			 inserting a semicolon; and

						(4)by inserting after paragraph (4) the

			 following:

						

							(5)any production, utilization, waste storage,

				waste treatment, waste disposal, uranium enrichment, uranium conversion, or

				nuclear fuel fabrication facility subject to licensing or certification under

				this Act during construction of the facility, if the destruction or damage

				caused or attempted to be caused could adversely affect public health and

				safety during the operation of the facility;

							(6)any primary facility or backup facility

				from which a radiological emergency preparedness alert and warning system is

				activated; or

							(7)any radioactive material or other property

				subject to regulation by the Commission that, before the date of the offense,

				the Commission determines, by order or regulation published in the Federal

				Register, is of significance to the public health and safety or to common

				defense and

				security;

							.

					(b)Conforming

			 amendmentSection 236 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2284) is amended by striking

			 intentionally and willfully each place it appears and inserting

			 knowingly.

				107.Whistleblower

			 protection

				(a)Definition of

			 employerSection 211(a)(2) of the Energy Reorganization Act of

			 1974 (42 U.S.C.. 5851(a)(2)) is amended—

					(1)in subparagraph (C), by

			 striking and at the end;

					(2)in subparagraph (D), by

			 striking that is indemnified and all that follows through

			 12344. and inserting or the Commission; and;

			 and

					(3)by adding at the end the

			 following:

						

							(E)the

				Commission.

							.

					(b)De novo judicial

			 determinationSection 211(b) of the Energy Reorganization Act of

			 1974 (42 U.S.C.. 5851(b)) is amended by adding at the end the following:

					

						(4)De novo judicial

				determinationA claimant may bring a civil action in any United

				States district court for a de novo determination of a claim under paragraph

				(1) if the Secretary does not—

							(A)issue a final decision

				relating to the claim within 1 year after the date on which a complaint is

				filed; and

							(B)establish that a delay

				described in subparagraph (A) is caused by bad faith of the

				claimant.

							.

				108.Office of Nuclear

			 Security and Incident Response

				(a)EstablishmentTitle

			 II of the Energy Reorganization Act of 1974 (42 U.S.C. 5841 et seq.) is amended

			 by adding at the end the following:

					

						212.Office of nuclear

				security and incident response

							(a)EstablishmentThere

				is established in the Commission an Office of Nuclear Security and Incident

				Response (referred to in this section as the Office).

							(b)Director

								(1)In

				generalThe Office shall be headed by a Director of Nuclear

				Security and Incident Response (referred to in this section as the

				Director).

								(2)AppointmentThe

				Director shall be appointed by the Commission.

								(3)DutiesThe

				Director shall—

									(A)report to the Commission

				in accordance with section 209; and

									(B)perform such actions as

				the Commission may delegate to the Director.

									(4)Terms of

				serviceThe Director shall serve at the pleasure of, and be

				removable by, the

				Commission.

								.

				(b)Reorganization

			 planSection 1(b)(2) of Reorganization Plan No. 1 of 1980

			 (adopted pursuant to the Reorganization Act Amendments of 1984 (5 U.S.C. 901 et

			 seq.)) is amended—

					(1)by redesignating clauses

			 (iv) and (v) as (v) and (vi), respectively; and

					(2)by inserting after clause

			 (iii) the following:

						

							(iv)Director of Nuclear

				Security and Incident

				Response;

							.

					109.Spent fuel rods and

			 segments

				(a)GuidelinesNot

			 later than 1 year after the date of enactment of this Act, the Commission shall

			 establish—

					(1)specific and uniform

			 guidelines for tracking, controlling, and accounting for individual spent fuel

			 rods or segments at nuclear power plants, including procedures for conducting

			 physical inventories; and

					(2)uniform inspection

			 procedures to verify any action taken by a nuclear power plant to implement

			 those guidelines.

					(b)ReportNot

			 later than 180 days after the date of enactment of this Act, the Commission

			 shall submit to Congress a report describing the progress of the Commission in

			 establishing the guidelines under subsection (a).

				IIDirty Bomb

			 Prevention

			201.Radiation source

			 protection

				(a)AmendmentChapter

			 14 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2201 et seq.) (as amended by section 104(a)) is amended by adding at

			 the end the following:

					

						170E.Radiation source

				protection

							a.DefinitionsIn

				this section:

								(1)Code of

				ConductThe term Code of Conduct means the code

				entitled the Code of Conduct on the Safety and Security of Radioactive

				Sources, approved by the Board of Governors of the International Atomic

				Energy Agency and dated September 8, 2003.

								(2)Radiation

				sourceThe term radiation source means—

									(A)a Category 1 Source or a

				Category 2 Source, as defined in the Code of Conduct; and

									(B)any other material that

				poses a threat such that the material is subject to this section, as determined

				by the Commission, by regulation.

									b.Commission

				approvalNot later than 180 days after the date of enactment of

				this section, the Commission shall issue regulations prohibiting a person

				from—

								(1)exporting a radiation

				source, unless the Commission has specifically determined under section 57 or

				82, consistent with the Code of Conduct, with respect to the exportation,

				that—

									(A)the recipient of the

				radiation source may receive and possess the radiation source under the laws

				and regulations of the country of the recipient;

									(B)the recipient country has

				the appropriate technical and administrative capability, resources, and

				regulatory structure to ensure that the radiation source will be managed in a

				safe and secure manner; and

									(C)before the date on which

				the radiation source is shipped—

										(i)a notification has been

				provided to the recipient country; and

										(ii)a notification has been

				received from the recipient country, as the Commission determines to be

				appropriate;

										(2)importing a radiation

				source, unless the Commission has determined, with respect to the importation,

				that—

									(A)the proposed recipient is

				authorized by law to receive the radiation source; and

									(B)the shipment will be made

				in accordance with any applicable Federal or State law or regulation;

				and

									(3)selling or otherwise

				transferring ownership of a radiation source, unless the Commission—

									(A)has determined that the

				licensee has verified that the proposed recipient is authorized under law to

				receive the radiation source; and

									(B)has required that the

				transfer shall be made in accordance with any applicable Federal or State law

				or regulation.

									c.Tracking

				system(1)(A)Not later than 1 year

				after the date of enactment of this section, the Commission shall issue

				regulations establishing a mandatory tracking system for radiation sources in

				the United States.

									(B)In

				establishing the tracking system under subparagraph (A), the Commission shall

				coordinate with the Secretary of Transportation to ensure compatibility, to the

				maximum extent practicable, between the tracking system and any system

				established by the Secretary of Transportation to track the shipment of

				radiation sources.

									(2)The

				tracking system under paragraph (1) shall—

									(A)enable the identification

				of each radiation source by serial number or other unique identifier;

									(B)require reporting within

				7 days of any change of ownership or geographic location of a radiation

				source;

									(C)require reporting within

				24 hours of any loss of control of, or accountability for, a radiation source;

				and

									(D)provide for reporting

				under subparagraphs (B) and (C) through a secure Internet connection.

									d.PenaltyA

				violation of a regulation issued under subsection a. or b. shall be punishable

				by a civil penalty not to exceed $1,000,000.

							e.National Academy of

				Sciences study(1)Not later than 60 days

				after the date of enactment of this section, the Commission shall enter into an

				arrangement with the National Academy of Sciences under which the National

				Academy of Sciences shall conduct a study of industrial, research, and

				commercial uses for radiation sources.

								(2)The

				study under paragraph (1) shall include a review of uses of radiation sources

				in existence on the date on which the study is conducted, including an

				identification of any industrial or other process that—

									(A)uses a

				radiation source that could be replaced with an economically and technically

				equivalent (or improved) process that does not require the use of a radiation

				source; or

									(B)may be

				used with a radiation source that would pose a lower risk to public health and

				safety in the event of an accident or attack involving the radiation

				source.

									(3)Not

				later than 2 years after the date of enactment of this section, the Commission

				shall submit to Congress the results of the study under paragraph (1).

								f.Task force on radiation

				source protection and security(1)There is established a

				task force on radiation source protection and security (referred to in this

				section as the task force).

								(2)(A)The chairperson of the

				task force shall be the Chairperson of the Commission (or a designee).

									(B)The

				membership of the task force shall consist of the following:

										(i)The

				Secretary of Homeland Security (or a designee).

										(ii)The

				Secretary of Defense (or a designee).

										(iii)The

				Secretary of Energy (or a designee).

										(iv)The

				Secretary of Transportation (or a designee).

										(v)The

				Attorney General (or a designee).

										(vi)The

				Secretary of State (or a designee).

										(vii)The

				Director of National Intelligence (or a designee).

										(viii)The

				Director of the Central Intelligence Agency (or a designee).

										(ix)The

				Director of the Federal Emergency Management Agency (or a designee).

										(x)The

				Director of the Federal Bureau of Investigation (or a designee).

										(3)(A)The task force, in

				consultation with Federal, State, and local agencies, the Conference of

				Radiation Control Program Directors, and the Organization of Agreement States,

				and after public notice and an opportunity for comment, shall evaluate, and

				provide recommendations relating to, the security of radiation sources in the

				United States from potential terrorist threats, including acts of sabotage,

				theft, or use of a radiation source in a radiological dispersal device.

									(B)Not

				later than 1 year after the date of enactment of this section, and not less

				than once every 4 years thereafter, the task force shall submit to Congress and

				the President a report, in unclassified form with a classified annex if

				necessary, providing recommendations, including recommendations for appropriate

				regulatory and legislative changes, for—

										(i)a list

				of additional radiation sources that should be required to be secured under

				this Act, based on the potential attractiveness of the sources to terrorists

				and the extent of the threat to public health and safety of the sources, taking

				into consideration—

											(I)radiation source

				radioactivity levels;

											(II)radioactive half-life of

				a radiation source;

											(III)dispersability;

											(IV)chemical and material

				form;

											(V)for

				radioactive materials with a medical use, the availability of the sources to

				physicians and patients for medical treatment; and

											(VI)any other factor that

				the Chairperson of the Commission determines to be appropriate;

											(ii)the

				establishment of, or modifications to, a national system for recovery of lost

				or stolen radiation sources;

										(iii)the

				storage of radiation sources that are not used in a safe and secure manner as

				of the date on which the report is submitted;

										(iv)modifications to the

				national tracking system for radiation sources;

										(v)the

				establishment of, or modifications to, a national system (including user fees

				and other methods) to provide for the proper disposal of radiation sources

				secured under this Act;

										(vi)modifications to export

				controls on radiation sources to ensure that foreign recipients of radiation

				sources are able and willing to adequately control radiation sources from the

				United States;

										(vii)(I)any alternative

				technologies available as of the date on which the report is submitted that may

				perform some or all of the functions performed by devices or processes that

				employ radiation sources; and

											(II)the

				establishment of appropriate regulations and incentives for the replacement of

				the devices and processes described in subclause (I)—

												(aa)with alternative

				technologies in order to reduce the number of radiation sources in the United

				States; or

												(bb)with radiation sources

				that would pose a lower risk to public health and safety in the event of an

				accident or attack involving the radiation source; and

												(viii)the

				creation of, or modifications to, procedures for improving the security of use,

				transportation, and storage of radiation sources, including—

											(I)periodic audits or

				inspections by the Commission to ensure that radiation sources are properly

				secured and can be fully accounted for;

											(II)evaluation of the

				security measures by the Commission;

											(III)increased fines for

				violations of Commission regulations relating to security and safety measures

				applicable to licensees that possess radiation sources;

											(IV)criminal and security

				background checks for certain individuals with access to radiation sources

				(including individuals involved with transporting radiation sources);

											(V)requirements for

				effective and timely exchanges of information relating to the results of

				criminal and security background checks between the Commission and any State

				with which the Commission has entered into an agreement under section 274

				b.;

											(VI)assurances of the

				physical security of facilities that contain radiation sources (including

				facilities used to temporarily store radiation sources being transported);

				and

											(VII)the screening of

				shipments to facilities that the Commission determines to be particularly at

				risk for sabotage of radiation sources to ensure that the shipments do not

				contain explosives.

											g.Action by

				CommissionNot later than 60 days after the date of receipt by

				Congress and the President of a report under subsection f.(3)(B), the

				Commission, in accordance with the recommendations of the task force,

				shall—

								(1)take any action the

				Commission determines to be appropriate, including revising the system of the

				Commission for licensing radiation sources; and

								(2)ensure that States that

				have entered into agreements with the Commission under section 274 b. take

				similar action in a timely

				manner.

								.

				(b)Table of sections

			 amendmentThe table of sections of the

			 Atomic Energy Act of 1954 (as

			 amended by section 104(b)) is amended by adding at the end of the items

			 relating to chapter 14 the following:

					

						

							Sec. 170E. Radiation source

				protection.

						

						.

				202.Treatment of

			 accelerator-produced and other radioactive material as byproduct

			 material

				(a)Definition of byproduct

			 materialSection 11 e. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(e))

			 is amended—

					(1)by striking “means (1)

			 any radioactive” and inserting the following: “means—

						

							(1)any

				radioactive

							;

					(2)by striking “material,

			 and (2) the tailings” and inserting the following: “material;

						

							(2)the

				tailings

							;

				and

					(3)by striking “content.”

			 and inserting the following: “content;

						

							(3)(A)any discrete source of

				radium-226 that is produced, extracted, or converted after extraction, before,

				on, or after the date of enactment of this paragraph for use for a commercial,

				medical, or research activity; or

								(B)any

				material that—

									(i)has

				been made radioactive by use of a particle accelerator; and

									(ii)is

				produced, extracted, or converted after extraction, before, on, or after the

				date of enactment of this paragraph for use for a commercial, medical, or

				research activity; and

									(4)any discrete source of

				naturally occurring radioactive material, other than source material,

				that—

								(A)the Commission, in

				consultation with the Administrator of the Environmental Protection Agency, the

				Secretary of Energy, the Secretary of Homeland Security, and the head of any

				other appropriate Federal agency, determines would pose a threat similar to the

				threat posed by a discrete source of radium-226 to the public health and safety

				or the common defense and security; and

								(B)before, on, or after the

				date of enactment of this paragraph is extracted or converted after extraction

				for use in a commercial, medical, or research

				activity.

								.

					(b)Agreements with

			 GovernorsSection 274 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2021(b))

			 is amended by striking State— and all that follows through

			 paragraph (4) and inserting the

			 following:

					

						State:(1)Byproduct materials (as

				defined in section 11 e.).

						(2)Source materials.

						(3)Special nuclear materials

				in quantities not sufficient to form a critical

				mass.

						.

				(c)Waste disposal

					(1)Domestic

			 distributionSection 81 of the Atomic Energy Act of 1954 (42 U.S.C. 2111) is

			 amended—

						(A)by striking No

			 person may and inserting the following:

							

								a.In

				generalNo person may

								;

				and

						(B)by adding at the end the

			 following:

							

								b.Requirements

									(1)In

				generalExcept as provided in paragraph (2), byproduct material,

				as defined in paragraphs (3) and (4) of section 11 e., may only be transferred

				to and disposed of in a disposal facility that—

										(A)is adequate to protect

				public health and safety; and

										(B)(i)is licensed by the

				Commission; or

											(ii)is

				licensed by a State that has entered into an agreement with the Commission

				under section 274 b., if the licensing requirements of the State are compatible

				with the licensing requirements of the Commission.

											(2)Effect of

				subsectionNothing in this subsection affects the authority of

				any entity to dispose of byproduct material, as defined in paragraphs (3) and

				(4) of section 11 e., at a disposal facility in accordance with any Federal or

				State solid or hazardous waste law, including the Solid Waste Disposal Act (42

				U.S.C. 6901 et seq.).

									c.Treatment as low-level

				radioactive wasteByproduct material, as defined in paragraphs

				(3) and (4) of section 11 e., disposed of under this section shall not be

				considered to be low-level radioactive waste for the purposes of—

									(1)section 2 of the

				Low-Level Radioactive Waste Policy Act (42 U.S.C. 2021b); or

									(2)carrying out a compact

				that is—

										(A)entered into in

				accordance with that Act (42 U.S.C. 2021b et seq.); and

										(B)approved by

				Congress.

										.

						(2)Definition of low-level

			 radioactive wasteSection 2(9) of the Low-Level Radioactive Waste

			 Policy Act (42 U.S.C. 2021b(9)) is amended—

						(A)by redesignating

			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting

			 the clauses appropriately;

						(B)in the matter preceding

			 clause (i) (as redesignated by subparagraph (A)) by striking The

			 term and inserting the following:

							

								(A)In

				generalThe term

								;

				and

						(C)by adding at the end the

			 following:

							

								(B)ExclusionThe

				term low-level radioactive waste does not include byproduct

				material (as defined in paragraphs (3) and (4) of section 11 e. of the Atomic

				Energy Act of 1954 (42 U.S.C.

				2014(e)).

								.

						(d)Final

			 regulations

					(1)Regulations

						(A)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Commission, after consultation with States and other

			 stakeholders, shall issue final regulations establishing such requirements as

			 the Commission determines to be necessary to carry out this Act and the

			 amendments made by this Act.

						(B)InclusionsThe

			 regulations shall include a definition of the term discrete source

			 for purposes of paragraphs (3) and (4) of section 11 e. of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2014(e)) (as amended by subsection (a)).

						(2)CooperationIn

			 promulgating regulations under paragraph (1), the Commission shall, to the

			 maximum extent practicable—

						(A)cooperate with States;

			 and

						(B)use model State standards

			 in existence on the date of enactment of this Act.

						(3)Transition

			 plan

						(A)Definition of byproduct

			 materialIn this paragraph, the term byproduct

			 material has the meaning given the term in paragraphs (3) and (4) of

			 section 11 e. of the Atomic Energy Act of

			 1954 (42 U.S.C. 2014(e)) (as amended by subsection (a)).

						(B)Preparation and

			 publicationTo facilitate an orderly transition of regulatory

			 authority with respect to byproduct material, the Commission, in issuing

			 regulations under paragraph (1), shall prepare and publish a transition plan

			 for—

							(i)States that have not,

			 before the date on which the plan is published, entered into an agreement with

			 the Commission under section 274 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2021(b));

			 and

							(ii)States that have entered

			 into an agreement with the Commission under that section before the date on

			 which the plan is published.

							(C)InclusionsThe

			 transition plan under subparagraph (B) shall include—

							(i)a description of the

			 conditions under which a State may exercise authority over byproduct material;

			 and

							(ii)a statement of the

			 Commission that any agreement covering byproduct material, as defined in

			 paragraph (1) or (2) of section 11e. of the Atomic Energy Act of 1954 (42

			 U.S.C. 2014(e)), entered into between the Commission and a State under section

			 274 b. of that Act (42 U.S.C. 2021(b)) before the date of publication of the

			 transition plan shall be considered to include byproduct material, as defined

			 in paragraph (3) or (4) of section 11e. of that Act (42 U.S.C. 2014(e)) (as

			 amended by subsection (a)), if the Governor of the State certifies to the

			 Commission on the date of publication of the transition plan that—

								(I)the State has a program

			 for licensing byproduct material, as defined in paragraph (3) or (4) of section

			 11e. of the Atomic Energy Act of 1954, that is adequate to protect the public

			 health and safety, as determined by the Commission; and

								(II)the State intends to

			 continue to implement the regulatory responsibility of the State with respect

			 to the byproduct material.

								(4)Availability of

			 radiopharmaceuticalsIn promulgating regulations under paragraph

			 (1), the Commission shall consider the impact on the availability of

			 radiopharmaceuticals to—

						(A)physicians; and

						(B)patients the medical

			 treatment of which relies on radiopharmaceuticals.

						(e)Waivers

					(1)In

			 generalExcept as provided in paragraph (2), the Commission may

			 grant a waiver to any entity of any requirement under this section or an

			 amendment made by this section with respect to a matter relating to byproduct

			 material (as defined in paragraphs (3) and (4) of section 11 e. of the

			 Atomic Energy Act of 1954 (42 U.S.C.

			 2014(e)) (as amended by subsection (a))) if the Commission determines that the

			 waiver is in accordance with the protection of the public health and safety and

			 the promotion of the common defense and security.

					(2)Exceptions

						(A)In

			 generalThe Commission may not grant a waiver under paragraph (1)

			 with respect to—

							(i)any requirement under the

			 amendments made by subsection (c)(1);

							(ii)a matter relating to an

			 importation into, or exportation from, the United States for a period ending

			 after the date that is 1 year after the date of enactment of this Act;

			 or

							(iii)any other matter for a

			 period ending after the date that is 4 years after the date of enactment of

			 this Act.

							(B)Waivers to

			 StatesThe Commission shall terminate any waiver granted to a

			 State under paragraph (1) if the Commission determines that—

							(i)the State has entered

			 into an agreement with the Commission under section 274 b. of the Atomic Energy

			 Act of 1954 (42 U.S.C. 2021(b));

							(ii)the agreement described

			 in clause (i) covers byproduct material (as described in paragraph (3) or (4)

			 of section 11 e. of the Atomic Energy Act of

			 1954 (42 U.S.C. 2014(e)) (as amended by subsection (a))); and

							(iii)the program of the

			 State for licensing such byproduct material is adequate to protect the public

			 health and safety.

							(3)PublicationThe

			 Commission shall publish in the Federal Register a notice of any waiver granted

			 under this subsection.

					

	

		July 1, 2005

		Reported with an amendment

	

